In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

************************ *
MICHAEL T. and JILLIAN A. SHIFFLETT, *
parents and natural guardians of           * No. 09-745V
ABIGAIL SHIFFLETT, a minor,                * Special Master Christian J. Moran
                                           *
                   Petitioners,            * Filed: December 31, 2014
                                           *
v.                                         * Attorneys’ fees and costs; award
                                           * in the amount to which
                                           * respondent does not object.
SECRETARY OF HEALTH                        *
AND HUMAN SERVICES,                        *
                                           *
                   Respondent.             *
************************ *
Ramon Rodriguez, III, Rawls, McNelis & Mitchell, P.C., for Petitioner;
Glenn A. Macleod, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                UNPUBLISHED DECISION ON FEES AND COSTS1

       On December 30, 2014, respondent filed a stipulation of fact concerning final
attorneys’ fees and costs in the above-captioned matter. Previously, petitioners
informally submitted a draft application for attorneys’ fees and costs to respondent
for review. Upon review of petitioners’ application, respondent raised objections to
certain items. Based on subsequent discussions, petitioners amended their application
to request $60,000.00, an amount to which respondent does not object. The Court
awards this amount.

     On October 30, 2009, Michael T. and Jillian A. Shifflett filed a petition for
compensation on behalf of their daughter, Abigail Shifflett, alleging that the influenza

       1
         The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b), the
parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special master
will appear in the document posted on the website.
(“flu”) vaccine, which Abigail received on November 9, 2006, caused her to suffer
mononeuropathy of the 6th cranial nerve and esotropia. Petitioners received
compensation based upon the parties’ stipulation. Decision, filed Apr. 30, 2014.
Because petitioners received compensation, they are entitled to an award of attorneys’
fees and costs. 42 U.S.C. § 300aa-15(e).

       Petitioners seek a total of $57,313.20 in attorneys’ fees and costs for their
counsel. Additionally, in compliance with General Order No. 9, petitioners state that
they incurred $2,686.80 in out-of-pocket litigation expenses while pursuing this
claim. Respondent has no objection to the amount requested for attorneys’ fees and
costs.

        After reviewing the request, the Court awards the following:

        a. A lump sum of $57,313.20 in the form of a check made payable to
           petitioners and petitioners’ attorney, Ramon Rodriguez, for attorneys’
           fees and other litigation costs available under 42 U.S.C. § 300aa-15(e).

        b. A lump sum of $2,686.80, payable to petitioners, Michael T. Shifflett
           and Jillian A. Shifflett, for costs they incurred in pursuit of their
           petition.

      The Court thanks the parties for their cooperative efforts in resolving this
matter. The Clerk shall enter judgment accordingly.

        Any questions may be directed to my law clerk, Mary Holmes, at (202) 357-
6353.

        IT IS SO ORDERED.

                                               s/Christian J. Moran
                                               Christian J. Moran
                                               Special Master




                                           2